Case 6:17-cv-02199-JA-DCI Document 30-1 Filed 03/08/19 Page 1 of 6 PagelD 138

UNITED STATED DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

 

ORLANDO DIVISION
BRIAN MUSSER, }
)
Plaintiff, )
) CASENO.: 6:17-cv-02199-JA-DCI
v )
}
NEFF RENTAL, LLC., )
)
Defendant. )
_— )

 

SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS UNDER THE FAIR
LABOR STANDARDS ACT OF 1938, 29 U.S.C, §201, et seq. (“FLSA”)

 

THIS SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS UNDER
THE FAIR LABOR STANDARD ACT (“Agreement”) is made by and between BRIAN
MUSSER (‘Plaintiff’) and NEFF RENTAL, LLC (“Defendant”).

WHEREAS, Plaintiff through the above-referenced case alleged unpaid “on call”
{ime compensation was due to him pursuant to the Fair Labor Standards Act (“FLSA”).

WHEREAS, Defendant denies liabilily and/or any other wrongdoing in respect to
Plaintiff;

WHEREAS, Plaintiff and Defendant wish to avoid litigation and settle and resolve
the controversy between them amicably and expeditiously;

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and yaluable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby

STIPULATED AND AGREED by and between the undersigned parties that the

 

above-cntitled maticr is hereby resolved as follows:
Case 6:17-cv-02199-JA-DCI Document 30-1 Filed 03/08/19 Page 2 of 6 PagelD 139

L. RECITALS. The foregoing recitals are (nie and correct and are
incorporated herein by this reference.
2. RELEASE OF FLSA CLAIMS.

a. This Agreement shall constitule a release of all claims Plaintiff
might have under the FLSA against Defendant.

b, Upon execution of this Agreement, the parties shall immediately file
a Joint Motion for Approval of Settkement and Dismissal of this case, with prejudice.

c. Plaintiff hereby knowingly and voluntarily releases and forever
discharges Defendant. its parents, predecessors, successors, assigns, subsidiaries, affiliates, and
insurers, and their past, present and Cuture directors, officers, sharcholders, members, employees,
agents, insurers and attorneys both individually and in their capacities as directors, officers.
shareholders, members, employees, agents, insurers and attorneys (collectively “Releasees”) of
and from any and all claims arising under the FLSA against any of the Releasees which Plaintiff
has or might have as of the date of the execution of this Agreement.

3. SETTLEMENT SUMMARY.

a. If the parties receive an Order from the Court approving this
settlement and dismissing this case, with prejudice, then, within 30 days of the latter of the Court’s
dismissal, Defendant will pay to Plaintiff the total sum of $1,147.50 paid as described below:

* $125.00, made payable to BRIAN MUSSSER, as and for compensation
allegedly due BRIAN MUSSSER pursuant to the FLSA; which amount shall be
subject to deductions or withholding and for which an IRS Form W-2 shall issue
to BRIAN MUSSSER;

* $125.00, made payable to BRIAN MUSSSER, as and for liquidated damages
allegedly due BRIAN MUSSSER pursuant to the FLSA, which amount shall not

be subject to deductions or withholding and for which an IRS Form 1099 shall
issue to BRIAN MUSSSER; and

 

 
Case 6:17-cv-02199-JA-DCI Document 30-1 Filed 03/08/19 Page 3 of 6 PagelD 140

* $897.50, made payable to RICHARD CELLER LEGAL, P.A., as attorneys’
costs incurred in connection with BRIAN MUSSER’S claims under the FLSA
and for which separate IRS Forms 1099 shall issue to RICHARD CELLER
LEGAL, P.A. and BRIAN MUSSER.

Plaintiff understands and acknowledges that he would not receive the payments

 

specified in this paragraph, except for his execution of this Agreement, including the Release of
FLSA claims contained herein, and his fulfillment of the promises contained herein.

b. Defendant makes no representation as to the taxability of the
amounts paid lo Plaintiff. Plaintiff agrees to pay federal or state taxes, if any, which are required
by law to be paid with respect to this settlement. Moreover, Plaintiff agrees to indemnify
Defendant and hold it harmless from any interest, taxes or penalties assessed againsl it by any
governmental agency as a result of the non-payment of taxes on any amounts paid to Plaintiff or
his attorney under the terms of this Agreement.

4, AFFIRMATIONS. Plaintiff affirms that, upon payment of the amounts
sel forth herein, he will have been paid and/or will have received all compensation, liquidated
damages related to compensation and attomeys’ fees and costs in connection with his claims under
the FLSA,

3. | NO_ADMISSION. Neither this Agreement nor the furnishing of the
consideration for this Agreement shall he deemed or construed at any time for any purpose as an

admission by the Releasees of any liability, unlawful conduct of any kind or violation by the

 

Releasees of the FLSA.

6. OPPORTUNITY TO REVIEW. Plaintiff acknowledges that he is aware
that he is giving up all FLSA claims he may have against the Releasecs. Plaintiff acknowledges
that he has been advised in writing to consult with an attorney, has had the opportunity to seek

legal advice before execuling (his Agreement, and, in fact, sought legal advice from his counsel.

 
Case 6:17-cv-02199-JA-DCI Document 30-1 Filed 03/08/19 Page 4 of 6 PagelD 141

 

Richard Celler Legal. P.A., before executing this Agreement. Plaintiff signs this Agreement

voluntarily,

 

7. WAIVER OF JURY TRIAL. Plaintiff and Defendant hereby knowingly,
voluntarily, and intentionally waive any right to a jury trial with respect to any claims for breach
of this Agreement.

8. SEVERABILITY. Except as set forth below, should any provision of this
Agreement sel forth herein be declared iegal or unenforceable by any court of competent
jurisdiction, such that it cannot be modified to be enforceable, excluding the release language, such
provision shall immediately become null and void, leaving the remainder of this Agreement in full
force and effect.

9, VENUE AND GOVERNING LAW. This Agreement shall be governed
by the laws of the State of Florida without regard to its conflict of laws provisions. In the event of
any action arising hereunder, venue shall be proper in the United Stales District Court in and for
the Middle District of Florida, Orlando Division.

10. ENTIRE AGREEMENT, This Agreement sets forth the entire agreement

 

between Plaintiff and Defendant as to settlement of the Plaintiff's FLSA claims asserted in this
case, Plaintiffacknowledges thal he has nol relied on any representations, promises, or agreements

of any kind made to him in connection with his decision to sign this Agreement, except those set

 

forth in this Agreement,

 

1]. AMENDMENTS. This Agreement may not be amended, modified,

 

altered, or changed, except by a written agreement which is both signed by all parties and which

makes specilic reference to this Agreement.
Case 6:17-cv-02199-JA-DCI Document 30-1 Filed 03/08/19 Page 5 of 6 PagelD 142

12, EXECUTION IN COUNTERPARTS. This Agreement may be executed
in any number of counterparts, each of which when executed and delivered shall be considered an
original. All the counterparts together shall constitute one and the same instrument,

13. THE SIGNATORIES HAVE CAREFULLY READ THIS ENTIRE
SETTLEMENT AGREEMENT AND RELEASE OF FLSA CLAIMS. THE PARTIES
HAVE BEEN REPRESENTED BY COUNSEL THROUGHOUT THE NEGOTIATION OF

THIS AGREEMENT AND HAVE CONSULTED WITH THEIR ATTORNEYS BEFORE

 

SIGNING THIS AGREEMENT. THE PARTIES FULLY UNDERSTAND THE FINAL
AND BINDING EFFECT OF THIS AGREEMENT, THE ONLY PROMISES OR
REPRESENTATIONS MADE TO ANY SIGNATORY ABOUT THIS AGREEMENT ARE
CONTAINED IN THIS AGREEMENT,

HAVING ELECTED TO EXECUTE THIS SETTLEMENT AGREEMENT
AND RELEASE OF FLSA CLAIMS, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THEREBYTHE SETTLEMENT SUM AND BENEFITS
SET FORTH IN PARAGRAPH 3 ABOVE, PLAINTIFF FREELY AND KNOWINGLY
AND AFTER DUE CONSIDERATION, ENTERS INTO THIS SETTLEMENT
AGREEMENT AND RELEASE OF FLSA CLAIMS INTENDING TO WAIVE, SETTLE
AND RELEASE THE FLSA CLAIMS PLAINTIFF HAS OR MIGHT HAVE AGAINST

RELEASEES.

 

THE PARTIES ARE SIGNING THIS AGREEMENT VOLUNTARILY AND
KNOWINGLY,

 
Case 6:17-cv-02199-JA-DCI Document 30-1 Filed 03/08/19 Page 6 of 6 PagelD 143

Dated: 5 / 3 2019

 

AN MUSSER
yf C : } fd ’ i '
poy fom on Of Ys
Dated: , 2019 ( Ltd Vy ae i Lilli l ef
NEFF RENTAL, LLC / es

Name: [ £ iS [ Wye fs hac id
Title: py fe Chae, Leal A Kary

4846-2734-2728. v 1

4846-2734-2728. v 1

 
